Citation Nr: 1139511	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine, claimed as an arthritic condition of the cervical segment of the spine, hands, and lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953; this included service in the Republic of South Korea during the Korean War.   

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claims of entitlement to service connection for rheumatoid arthritis and degenerative disc disease of the cervical spine, bilateral hearing loss, and tinnitus.

In July 2009, the appellant's claim was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional information and records.  The claim was subsequently returned to the Board for review.  After the claim was returned to the Board, and upon reviewing the claims folder, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine.  This occurred in September 2010.  An advisory opinion, with addendum, has been obtained and has been included in the claims folder for review.  It is noted that the appellant, along with his representative, were given the opportunity to provide any comments with respect to the opinion with addendum and those comments have also been included in the claims folder for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has asserted that he now suffers from rheumatoid arthritis, a disability of the cervical segment of the spine, tinnitus, and bilateral hearing loss, all of which began in or were caused by or the result of his long ago military service.  

2.  The appellant has been diagnosed as suffering from rheumatoid arthritis and a cervical segment of the spine disability along with tinnitus and bilateral hearing loss.

3.  Medical evidence etiologically linking the appellant's claimed disabilities with his military service or any incidents therein has not been presented.


CONCLUSIONS OF LAW

1.  The appellant's tinnitus was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2.  The appellant's bilateral hearing loss was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  The appellant's rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine, claimed as an arthritic condition of the cervical segment of the spine, hands, and lower extremities were not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of the appellant's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on the appellant's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issues now before the Board.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ and the AMC since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, VA medical records, private medical treatment records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained. 

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The record reflects that an examination of the appellant's hearing loss and tinnitus was performed in May 2007.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim involving tinnitus and hearing loss.

With respect to the appellant's claim involving rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine, when the claim originally came before the Board a determination was made as to the sufficiency of the record.  More specifically, the Board found that the medical evidence was deficient and as such, the claim was forwarded to VHA for the purpose of obtaining an opinion concerning the etiology of the disability before the Board.  The appellant's complete claims folder was forwarded to VHA which, in turn, produced an opinion with addendum.  Copies of both documents are of record.  The review involved a study of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VHA opinion with addendum is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim involving rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine.  

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The record shows that the appellant did not avail himself of this opportunity but instead provided written statements concerning his disabilities.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of the claim.  It seems clear that the VA has given the appellant every opportunity to express the appellant's opinions with respect to the issues now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions. 

In March 2006, the United States Court of Appeals for Veterans Claims, hereinafter the Court, issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present appeal, the appellant has been provided with Dingess-type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and since VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 (2011)) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United Court of the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Tinnitus

The appellant has come before the Board claiming that he now suffers from tinnitus or ringing in the ears, and that the condition is the result of his military service.  He has asserted that he was exposed to loud shelling and rifle firing while stationed in Korea during the Korean War, and that he has suffered from the condition since being released from active duty.  

A review of the appellant's service medical treatment records fails to reveal any complaints involving ringing in the ears.  In other words, for a period of approximately three years while he was on active duty, the appellant did not receive any type of medical treatment for tinnitus.  The record shows that it was not until he submitted his claim for benefits that the appellant reported that he was experiencing ringing in the ears.  

Notwithstanding the above, the appellant underwent a VA audiological examination in July 2006.  Because of wax in the ears, the examination was not completed and an opinion concerning the claimed tinnitus was not provided.  Another VA examination took place in March 2007.  During the examination, it was noted that the appellant had been exposed to small arms, rocket, artillery, and mortar fire.  Upon the conclusion of the examination, the examiner conceded that the appellant was experiencing subjective tinnitus.  However, the examiner also stated that she could not etiologically link the condition to his service.  She insinuated that if the appellant had experienced tinnitus as a result of his military service, the manifestations of the condition would have shown-up during service or shortly after service, and it would not have 50 plus years after service that the symptoms manifested themselves.  

A review of the appellant's claims folder indicates that the appellant has received treatment at his local VA medical unit for bilateral hearing loss and the placement of hearing aids.  See VA medical report, July 19, 2005.  That report is silent for any complaints involving tinnitus.  

A further review of the appellant's claims folder shows that the appellant has not provided any medical opinions, either from a VA specialist or a private hearing specialist, that would etiologically link his current tinnitus with his military service.  

In sum, the probative evidence is as follows.  The appellant credibly notes excessive noise exposure in service.  The appellant has been diagnosed with tinnitus although a VA professional has not related the intermittent tinnitus complaints to service or any incidents therein.  No other evidence is of record except for the appellant's (and his representative's) assertions that he has suffered from the condition since service or that it was caused by his military service. 

In determining whether evidence submitted by the appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, they have been more or less consistent with the exigencies of active duty service and more specifically with the duties performed by the appellant during his service in Korea.  It is further noted that since the appellant filed his claim, his recitation of the assertions made has remained consistent and not at odds with other statements made by himself.  Yet, it is also noted that it was over fifty years before the appellant began complaining about intermittent tinnitus.  Thus, the Board finds that the appellant's written evidence is credible, probative, and it adds some weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Board acknowledges that a VA examiner has hypothesized that the appellant's diagnosed tinnitus was not caused by inservice noise exposure.  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the one medical opinion concerning the assertions made by the appellant and that opinion was provided by a VA audiologist in May 2007.  Again, the Board notes that the appellant has not submitted any medical evidence that would be considered a contrary opinion concerning the etiology of the claimed tinnitus.  Per the report, the examiner has reviewed the complete claims folder including the statements provided by the service member.  In providing his opinion, the audiologist was not equivocal, vague, or ambiguous with her opinion that the appellant's military service did not lead to the development of his current tinnitus.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's service and his current tinnitus is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the current tinnitus is somehow related to the appellant's military service and the acoustic noise trauma that the appellant endured while he was on active duty.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service many years ago.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from the residuals of tinnitus that was caused by or the result of his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's current tinnitus, first shown many, many years after service, with the appellant's military service has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 

Bilateral Hearing Loss

The appellant has also claimed that he now suffers from bilateral hearing loss and that such a condition is the result of or was caused by the loud noises he experienced while he was on active duty.  For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In other words, when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, supra.  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

The VA has conceded that the appellant experienced acoustic trauma in service as a result of his military duties.  It is not necessary that hearing loss be factually shown during service.  Hensley, as noted above, does not require this.  In this case, what is clear is that the appellant was exposed to acoustic trauma during service.

The record reflects that when the appellant was discharged from service, a whisper test was given to the appellant as a means of testing his hearing.  However, a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385 (2011), in that these results are inaccurate to determine the presence of high frequency hearing loss.  Particularly in light of Hensley, this examination is without probative value.  The remaining service medical records are negative for any complaints involving hearing loss or treatment for any condition related to hearing.  

The post-service medical records disclose that after the appellant was provided with hearing aids through the VA, he applied for service connection benefits for bilateral hearing loss.  Prior to the hearing aids being provided to the appellant, an audiological examination was performed in May 2005.  Word recognition scores for both ears were adjudged to be between 76 to 88 percent.  A specific numerical designation was not provided.  On the authorized evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
65
LEFT
30
45
55
60
60

Upon completion of the audiological consult/exam, the examiner did not provide an etiological opinion.  Instead, it was merely reported that the appellant had hearing loss in both ears.  

Another VA examination was performed in May 2007.  The examiner noted that the appellant had started to notice a decrease in hearing in the years 1998 to 2000.  The appellant admitted that if he had suffered from hearing loss earlier than that, he was unsure when exactly the hearing loss began.  Nevertheless, he told the examiner that it was his opinion that his current hearing loss as the result of the noise exposure he suffered from while he was on active duty.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
65
70
LEFT
45
55
65
65
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  Upon completion of the examination, the examiner hypothesized that the appellant's hearing loss was not the result of or caused by his military service that began over fifty years prior to the examination.  

The service treatment records establish that the appellant did not seek medical evaluation for hearing loss during active duty.  The appellant has also admitted that that he did not seek medical evaluation for hearing loss until he was fitted for hearing aids in 2005 nor is there medical evidence documenting any treatment prior to 2005.  This establishes that there is no objective evidence that the appellant manifested hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011). 

The only evidence favorable to the appellant's contention that he incurred chronic hearing loss during service is the lay evidence provided by him.  The Board assumes, for purposes of this decision, that the appellant is competent to state that he experienced a decrease in his hearing acuity.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the service member's lay statement that he experienced this decrease intermittently in service and thereafter. 

The Board finds his statements that he began experiencing problems with his hearing while in service or immediately thereafter inconsistent with the medical evidence of record.  It was not until 2005, after he obtained hearing aids, that the appellant mentioned that his hearing loss was due to his service.  Even though he had previously submitted claims for benefits, it was not until over fifty years after his discharge from service that he asserted that his hearing loss was related to service.  The Board finds that his statements inconsistent with his actions after discharge from active service.  

The Board finds the appellant's assertions concerning when he began experiencing hearing loss inaccurate.  His contentions that he had hearing loss chronically and continuously following service separation in 1953 seems inconsistent with his failure to seek medical evaluation for his hearing until 2005.  The Board concludes that the appellant's statements about poor hearing while in service and chronic and continuous hearing loss following service are not credible. 

The appellant is certainly competent to state what he experienced, such as experiencing hearing loss.  Jandreau v. Nicholson.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the noted hearing loss.  In this case, the Board finds that the appellant's reports that he experienced hearing loss intermittently but continuously since his discharge from active service less than credible.  The Board further points out that in support of his claim the appellant has not proffered any private medical opinions that would corroborate the appellant's assertions.  

The Board acknowledges that a VA examiner has hypothesized that the appellant's diagnosed bilateral hearing loss was not caused by inservice noise exposure.  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the one medical opinion concerning the assertions made by the appellant and that opinion was provided by a VA audiologist in May 2007.  Again, the Board notes that the appellant has not submitted any medical evidence that would be considered a contrary opinion concerning the etiology of the appellant's bilateral hearing loss.  Per the report, the examiner has reviewed the complete claims folder including the statements provided by the service member.  In providing his opinion, the audiologist was not equivocal, vague, or ambiguous with her opinion that the appellant's military service did not lead to the development of his current bilateral hearing loss.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the appellant's service and his current hearing loss is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that the current hearing loss of both ears is somehow related to the appellant's military service and the acoustic noise trauma that the appellant endured while he was on active duty.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service many years ago.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from bilateral hearing loss that was caused by or the result of his military service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's current bilateral hearing loss, first shown many, many years after service, with the appellant's military service has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim. 


Rheumatoid Arthritis and Degenerative Disc Disease 
of the Cervical Segment of the Spine, Claimed as an Arthritic Condition 
of the Cervical Segment of the Spine, Hands, and Lower Extremities

The final issue on appeal involves whether service connection for a disability manifested by rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine.  The appellant has asserted that while riding around the countryside in South Korea in a Jeep(tm), he was possibly thrown from the vehicle causing an injury to the neck.  He has also suggested that he was in vehicle accidents while driving the Jeep(tm), and that the motor vehicle accidents lead to the development of the claimed disorder(s).  

The appellant's service treatment records, including his February 1953 separation examination, are silent for any complaint, treatment, or diagnosis of rheumatoid arthritis, degenerative disc disease of the cervical segment of the spine, or an arthritic condition of the neck, hands, and lower extremities.  Such treatment records are also silent for report of treatment related to an accident or injury.  An undated newspaper article in the claims folder described the appellant's inservice driving responsibilities and also details an instance where the appellant drove into a ditch.

Of interest is a record of a VA neuropsychiatry treated, dated from July 1953, five months after the appellant's separation from service, indicating that the appellant complained of neck and back pain.  The record also suggested that the appellant had complained of back pain while on active duty.  Subsequent x-ray films revealed minimal narrowing the lumbosacral disc but no evidence of spondylolysis or spondylolisthesis.  A VA record from May 1954 was completely silent and negative for any abnormalities of the spine, to include the cervical segment of the spine.  (This establishes that there is no objective evidence that the appellant manifested rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011)). 

During the appellant period, the appellant has been treated for and diagnosed with rheumatoid arthritis, degenerative joint disease involving multiple sites (including the neck and hips, osteoarthritis involving multiple sites (including the spine and feet); bilateral carpal tunnel syndrome, tenosynovitis of the hands, and synovitis of the right wrist.  

To support his claim, the appellant has only provided his assertions.  He has not proffered any private medical records or opinions that would support fully or in part his assertions.  

After reviewing the appellant's claims folder, the Board determined that additional medical evidence was needed by the Board before a determination could be made on the appellant's claim.  Hence, in September 2010, the Board sought additional clarify evidence from the VHA.  As reported above, a reviewer's opinion was obtained and included in the claims folder along with an addendum to the initial opinion.  The addendum was supplied back to the Board in July 2011.  The addendum provided the following information:

	. . .On reviewing the records and reviewing when the veteran began to complain of significant discomfort in the cervical spine it would seem most likely that the cervical spondylosis and degenerative disc disease are not related to the veteran's period of active duty service. . . .

	. . . There is no indication that the veteran began to complain of any difficulty with his hands or wrists until perhaps 10 years or so ago.  Findings indicate possible rheumatoid arthritis, which also had developed late in life.  Therefore, it would seem most likely that the arthritic conditions in the veteran's hands are not related to his period of active duty service.

The third question is whether the carpal tunnel syndromes are perhaps related to his active duty service.  Again, this condition was not diagnosed for at least 40 years following discharge from the service and so it would seem that the carpal tunnel syndromes are most likely not related to his period of active duty service.

The fourth question is regarding the arthritic condition of his hips.  There is one mention of his hips in the medical records.  X-rays of his hip in May of 1995 indicted mild arthritis only, at age 66.  There is no indication of complaints of significant hip pain at that time.  Therefore, it would seem most likely that any complaints of hip pain are not related to the veteran's period of active duty service.

The final question is regarding any arthritis conditions of his feet.  There is mention at the time of discharge of calluses of his feet.  These were thought to be very benign.  There were no associated deformities of the feet, no mention of hallux vagus, hammertoes, et cetera.  That diagnosis was again not made until at least 40 years following discharge from active duty and therefore, it would seem that it is most likely that the conditions in his feet are not related to active duty military service.

All of these issues above would seem to be most likely the result of normal aging.  They all developed many, many years following discharge from the military.  There were no complaints of significant difficulties with any of these areas while on active duty or for a period of many years following discharge from military.  

As noted previously, the claims folder does not contain an opinion by a medical provider that the appellant's various arthritic/spinal conditions are related to or were caused by or the result of service.  With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the one medical opinion concerning the assertions made by the appellant and that opinion was provided by the VHA specialist in 2011.  Again, the Board notes that the appellant has not submitted any medical evidence that would be considered a contrary opinion concerning the etiology of the appellant's rheumatoid arthritis and degenerative disc of the cervical segment of the spine.  Per the VHA doctor's report with addendum, the examiner has reviewed the complete claims folder including the statements provided by the service member.  In providing his opinion, the doctor was not equivocal, vague, or ambiguous with his opinion that the appellant's military service did not lead to the development of his current degenerative disc of the neck and rheumatoid arthritis.  Instead, he found that the conditions were age related.  The VA reviewer read in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinion with addendum as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

In this instance, the only nonmedical opinion provided is that of the appellant and endorsed by the accredited representative.  Yet, merely the claim has been made that he now suffers from rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine, claimed as an arthritis condition of the neck, hands, and lower extremities, and that these conditions were caused by or the result of or related to the appellant's approximately three years of active duty in the Army.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations, such as that he has stiffness or limited range of motion of the neck or hands or lower extremities.  He is not competent to provide complex medical opinions regarding whether the symptoms are attributable to his military service.  In other words, he is not competent to diagnose the condition nor can he provide an etiological opinion.  See Barr.  Thus, the lay assertions are not competent evidence and service connection pursuant to 38 C.F.R. § 3.303(d) (2011) is not warranted. 

The Board would further address the statements made by the appellant.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See Barr. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, none of the claimed disabilities were noted in service or within one year of his discharge from service.  Although the appellant has asserted that all of these conditions began while he was on active or the result of his military service, post-service medical treatment records and opinions do not corroborate his assertions.   However, service connection may also be established by showing continuity of symptomatology, which requires a claimant to demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Even though the appellant is competent to report that he now suffers from various disabilities, competent evidence is still required to show that such conditions are related to events in service, or service in general, and the continuity of symptoms.  The appellant's statements in that regard are outweighed by the more probative medical evidence which does not link the claimed disabilities with his military service or any incident therein.  The medical evidence is most probative as it was based on a review of the medical history, and an opinion with rationale was provided.  Accordingly, the preponderance of the evidence is against the appellant's claim.


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for rheumatoid arthritis and degenerative disc disease of the cervical segment of the spine, claimed as an arthritic condition of the cervical segment of the spine, hands, and lower extremities is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


